Exhibit 23.1 Bagell, Josephs, Levine & Company, LLC Suite J, 406 Lippincott Drive, Marlton, NJ 08053 Tel: 856.346.2628 Fax: 856.396-0022 Consent of Independent Registered Public Accounting Firm The Board of Directors China Yingxia International, Inc. Harbin, China We hereby consent to the use in the Prospectus constituting a part of this Registration Statement of our report dated March 17, 2008, relating to the financial statements of China Yingxia International, Inc. which is contained in that Prospectus. We also consent to the reference to us under the caption “Experts” in the Prospectus. /s/ Bagell, Josephs, Levine & Company, L.L.C. Bagell, Josephs, Levine & Company, L.L.C. Marlton, New Jersey September
